Citation Nr: 0928640	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  07-09 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1966 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 


FINDINGS OF FACT

1.  The Veteran's bilateral sensorineural hearing loss was 
not manifest within 1 year of service separation.

2.  The preponderance of the evidence indicates a link 
between the Veteran's current bilateral sensorineural hearing 
loss and his military service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss is related to his 
military service and, therefore, service connection is 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1154(b), 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for hearing loss may be established based on a 
legal "presumption" by showing that it manifested itself to 
a degree of 10 percent or more within one year from the date 
of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  
Here, no legal presumption is applicable here because the 
earliest evidence of the Veteran's hearing loss is 2003, over 
three decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Initially, the Board notes the Veteran's DD-214 indicates the 
Veteran was awarded, among other things, a Purple Heart for 
injuries sustained in combat.  In Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996), the United States Court of Appeals for 
the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a 
combat veteran's assertions of an event during combat are to 
be presumed if consistent with the time, place and 
circumstances of such service.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to a current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service. 

In light of the Veteran's combat exposure, the Board concedes 
the Veteran was likely exposed to military acoustic trauma.  
Even accepting the Veteran's in-service noise exposure, 
however, the evidence must still establish by competent 
medical evidence that the Veteran's current disability is 
causally related to his in-service noise trauma.  See Gregory 
v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. 
West, 13 Vet. App. 9, 17-19 (1999). 

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss. Id., at 157.  Impaired hearing will be considered a 
disability for VA purposes when the thresholds for any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 
decibels or more; the thresholds for at least three of these 
frequencies are 26 decibels or more; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385.

The Veteran's service medical records are silent as to any 
complaints, treatment or diagnoses of hearing loss.  His 
service entrance and separation examinations, moreover, 
indicate normal hearing thresholds with no appreciable 
decrease in hearing acuity on separation.  However, as 
explained above, noise trauma is consistent with the place 
and circumstances of the Veteran's combat service and, 
therefore, in-service noise exposure is presumed.  Cf. 
Collette, 82 F.3d 389.

The crucial inquiry is whether the Veteran's current 
bilateral sensorineural hearing loss has been medically 
attributed to in-service noise trauma.  Resolving all 
reasonable doubt in favor of the Veteran, the Board concludes 
it has.  

After service, medical records do not indicate any complaints 
of hearing loss until March 2003, over three decades after 
service.  At that time, the Veteran was seeking treatment for 
an unrelated medical condition, but indicated a "history" 
of hearing loss to the physician.  

The Veteran alleges that aside from his military service, he 
has never held an occupation or participated in a hobby 
subjecting him to acoustic trauma.  Accordingly, he believes 
his current hearing loss must be related to his military 
service.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The Board finds noteworthy that VA outpatient treatment 
records from 2003 to 2005 indicate the Veteran has a lengthy 
medical history for treatment of unrelated medical 
conditions.  Within those records, however, it is noted the 
Veteran has worked as a letter carrier for the Post Office 
for over thirty years.  It is also noted the Veteran also 
serves as a guest preacher at different Churches.  No other 
occupational or recreational activities are indicated within 
the Veteran's treatment records.  

The Veteran was afforded a VA examination in February 2006. 
The examiner diagnosed the Veteran with mild to severe 
sensorineural hearing loss bilaterally, opining as follows:

The service medical records indicate hearing well 
within normal limits upon discharge from the 
military.  It is my opinion that [it] is (sic) 
unlikely that his current hearing loss is related 
to his military noise exposure.  [The Veteran] was 
exposed to a great deal of noise of concussive 
nature, including being wounded by shrapnel from a 
mortar or artillery round.  Therefore, with regard 
to tinnitus, it is equally as likely as not that 
his tinnitus is related to his military noise 
exposure. (Emphasis added).

The examiner's opinion is based on a complete review of the 
C-file and a thorough examination.  Based on the opinion, the 
RO granted service connection for tinnitus and denied service 
connection for hearing loss.  The Board finds the examiner's 
opinion ambiguous.  The examiner, in rendering his opinion, 
indicated the Veteran has no history of occupational or 
recreational noise exposure.  The only significant noise 
trauma in the Veteran's life, according to the examination 
report, is his combat exposure.  The examiner then concludes 
the Veteran's hearing loss is unlikely related to his 
military service, but in the same opinion indicates the 
Veteran's tinnitus "is equally as likely as not" related to 
his military noise exposure.

Although technically a negative opinion, the examiner's 
opinion contradicts his own findings of no other significant 
noise trauma and a likely relationship between the Veteran's 
tinnitus and his military noise exposure.  VA outpatient 
treatment records support the examiner's findings of no other 
significant post-service noise exposure.  

On the other hand, the Veteran has complained of a "history 
of hearing loss" in the past, but did not specifically seek 
treatment until decades after service.  This is especially 
significant since the Veteran has a lengthy medical history 
for other unrelated medical conditions.  There are no other 
medical opinions in the record otherwise refuting the 
February 2006 examiner's opinion.

In light of the fact that the Veteran's tinnitus has been 
service connected, the unambiguous evidence indicates the 
Veteran had no other significant acoustic trauma in his 
lifetime since serving in combat, the consistent lay history 
of hearing problems since service, the Board finds the 
evidence to, at the very least, be in relative equipoise.  
Resolving all reasonable doubt in favor of the Veteran, the 
Board concludes service connection is warranted for bilateral 
sensorineural hearing loss. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Since the claim here is being granted, any 
deficiencies in notice or assistance were not prejudicial to 
the Veteran. 


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


